FERNEDING, J.
Epitomized Opinion
Action to foreclose a chattel mortgage upon ah. automobile which was owned by Frank Reeb, doing business under the name of Reeb Motor Sales Company in Columbus. Reeb mortgaged the automobile to the Cincinnati Finance Company for $1050.00 to secure a note on the same. The automobile was kept by the Reeb Motor Sales Co. and sold in the regular course of dealing to Lawrence, Máugán •for $1845.00, in consideration of which was paid $1500.00 in cash and the exchange of another automobile. The chattel mortgage of the Finance Company had been duly filed. Maugan had no actual notice of this chattel mortgage. Reeb failed to account to the Cincinnati Finance Company for the proceeds of the sale, and thereupon this action was brought. In rendering judgment in favor of the defendant, Maugan, the Court held:
1. That in cases where the mortgagee himself waives his right by consenting to the sale of the mortgaged property, he is bound thereby and waives his right to repudiate the sale and claim the property in the hands of an innocent purchaser.